Citation Nr: 1501549	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-25 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 2006, for the grant of service connection for coronary artery disease, status post coronary artery bypass graft with residuals scar, to include whether a July 16, 1974 rating decision which denied service connection for heart disease involved clear and unmistakable error (CUE). 

2.  Entitlement to an initial disability rating for coronary artery disease, status post coronary artery bypass graft with residuals scar, in excess of 60 percent from June 20, 2006 through January 15, 2008, in excess of 10 percent from January 16, 2008 through November 9, 2011, in excess of 30 percent from November 10, 2011 through October 2, 2013, and in excess of 60 percent from October 3, 2013.

3.  Entitlement to an effective date prior to June 20, 2006, for the grant of service connection for diabetes mellitus type II with erectile dysfunction.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran had active service from May 1967 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Additional evidence subsequent to the most recent, December 2013 supplemental statement of the case has been received by VA.  Specifically, a September 2014 VA pharmacy consult discussed medication for coronary artery disease.  Neither the Veteran, nor his representative, waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, as these claims must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

In May 1974, the Veteran filed an application for benefits for heart pain, which was recharacterized as heart disease and denied in a July 1974 rating decision.  In June 2007, the Veteran filed another application for benefits, in part for entitlement to service connection for heart disease.  Service connection for coronary artery disease was granted in a May 2008 rating decision effective June 20, 2007 and a 10 percent evaluation assigned.  Pursuant to the Nehmer cases, the RO readjudicated the issue of coronary artery disease in a February 2011 rating decision, and granted a 30 percent rating effective June 20, 2007.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. U.S. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The Veteran timely perfected an appeal with respect to the February 2011 rating decision.  During the pendency of this appeal, in an April 2012 Decision Review Officer decision and statement of the case, the RO granted an increase in the evaluation of the Veteran's coronary artery disease, and assigned a 60 percent evaluation from June 20, 2006, a 10 percent evaluation from January 16, 2008 and a 20 percent evaluation from November 10, 2011.  Finally, a December 2013 rating decision assigned a 30 percent evaluation effective October 3, 2013.  Because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.   A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  Although the Veteran withdrew a TDIU claim, based in part on coronary artery disease, in June 2012, such is again raised by the record.  Specifically, in the October 2013 VA ischemic heart disease examination report, the VA examiner noted with respect to the Veteran's ability to work, there is a possibility that any occupational task may be moderately delayed secondary to fatigue and that this may preclude participation in most physical activities of employment.  Thus, as an increased rating for coronary artery disease is at issue, the Board concludes that the holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page

The issues of entitlement to service connection for exhaustion and breathing difficulties have been raised by the record in a May 1974 application for benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a September 2008 notice of disagreement with respect to the effective date assigned, of June 20, 2007, in a May 2008 rating decision which granted service connection for diabetes mellitus II with erectile dysfunction.  However, in a February 2009 statement and a February 2009 Report of Contact, the Veteran indicated it was not his intention to file an appeal for diabetes mellitus, type II with erectile dysfunction but instead wanted to re-open his claim to backdate his effective date one year prior.  Nevertheless, there is no freestanding claim for earlier effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In an April 2009 rating decision, an earlier effective date of June 20, 2006 was granted for service connection for the Veteran's diabetes mellitus, type II with erectile dysfunction.  However, as the Veteran initiated the appellate process, a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, on remand a statement of the case should be issued for this issue.

Under the provisions of 38 C.F.R. § 3.156(c) (2014), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156(c).  Here, in December 2007, the Veteran submitted additional service treatment records, which included an April 1971 dental service treatment record indicating chest pain during exertion.  

Under 38 C.F.R. § 3.156(c), the effective date of a service connection award based on the submission of supplemental reports from the service department shall be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  Entitlement to service connection for coronary artery disease has been granted with an effective date of June 20, 2006.  The RO has not yet considered or discussed the additional official service records pursuant to the provisions of 38 C.F.R. § 3.156(c) as applicable to the original May 1974 claim denied in the July 1974 rating decision.  Because the Veteran may be prejudiced by the Board considering the provisions of 38 C.F.R. § 3.156(c) in the first instance and because the Veteran has not received notice of the provisions of 38 C.F.R. § 3.156(c), the Board determines that remand for reconsideration pursuant to 38 C.F.R. § 3.156(c) is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, in order to afford the Veteran due process of law, the matter of reconsideration of the May 1974 claim of service connection for coronary artery disease prior to June 20, 2006 must be returned to the RO for further review before the issue of entitlement to an effective date prior to June 20, 2006, for the grant of service connection for coronary artery disease, status post coronary artery bypass graft with residuals scar, to include whether a July 16, 1974 rating decision which denied service connection for heart disease involved CUE, may be adjudicated.

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In a June 2014 Report of General Information, the Veteran stated he had a heart by-pass procedure done with a pacemaker by a private provider through Medicare two weeks ago.  Thus, as the severity of the Veteran's symptoms may have worsened, a new VA examination for coronary artery disease is warranted.

Additionally, a review of the claims folder shows that, additional relevant private treatment records may exist.  Specifically, as described above, in a June 2014 Report of General Information, the Veteran started he received private treatment for a heart by-pass procedure two weeks prior.  Such records have not been obtained and associated with the claims file.  Thus, on remand the Veteran should be offered another opportunity to provide VA with authorization and consent forms to allow VA to obtain the Veteran's private treatment records, for private treatment for a heart by-pass procedure during June 2014 on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

The Veteran submitted a federal tax form, 1040A, dated March 2011, that indicated receipt of benefits from the Social Security Administration (SSA).  It is not clear if the Veteran receives disability benefits from the SSA.  However, there are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Additionally, an October 2010 Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940, indicated receipt of California disability insurance.  However, such records are also not associated with the claims file.  Thus, an attempt should be made to determine if the Veteran receives disability benefits from the SSA and/or from a state agency and if so, such records should be obtained and associated with the claims file in accordance with all procedures.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment from the VA Loma Linda Healthcare System in September 2014.  Thus, on remand, updated VA treatment records from the VA Loma Linda Healthcare System, to include all associate outpatient clinics, since September 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case pursuant to the September 2008 notice of disagreement with the May 2008 rating decision assignment of an effective of June 20, 2006 for the grant of service connection for diabetes mellitus, type II with erectile dysfunction.  The Veteran should be advised that to vest the Board with jurisdiction over the issue of entitlement to an effective date prior to June 20, 2006 for the grant of service connection for diabetes mellitus, type II with erectile dysfunction, a timely substantive appeal must be filed.  

2.  Send the Veteran notice which addresses reconsideration of the May 1974 original claim for service connection for coronary artery disease (prior to June 20, 2006) pursuant to 38 C.F.R. § 3.156(c) in light of receipt of an April 1971 dental record reflecting a reported history of chest pain during exertion.

3.  Using appropriate procedures, determine if the Veteran receives disability benefits from the Social Security Administration and/or from a state agency, and if so, associate with the claims file all records pertaining to the Veteran concerning a claim for disability benefits, to include all associated evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

4.  Obtain the Veteran's updated VA treatment records from the VA Loma Linda Healthcare System, to include all associate outpatient clinics, since September 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

5.  Obtain the necessary authorization from the Veteran and then attempt to obtain any additional records, to include dated in June 2014 for a heart by-pass procedure, or from any other identified treatment provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

6.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected coronary artery disease.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected coronary artery disease, in accordance with the rating criteria.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria to include an assessment of exercise capacity in terms of METs (metabolic equivalent); left ventricular function; and commentary on the presence, or lack thereof, of chronic congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

A complete rationale for all opinions expressed must be provided. 

7.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

8.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal to include reconsideration of the May 1974 claim of service connection for coronary artery disease (prior to June 20, 2006) pursuant to 38 C.F.R. § 3.156(c) in light of all the evidence of record, and adjudicate entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







